Citation Nr: 1613409	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO. 11-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The appellant contends that her deceased father had qualifying military service in the Philippines and that his death was related to such service.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the RO. In February 2014, the Board denied the appellant's claim. 

The appellant appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In July 2015, the Court issued a Memorandum Decision vacating the Board's February 2014 decision and remanded the issue back to the Board for additional adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the July 2015 Memorandum Decision, the Court determined that the Board relied in error on NPRC certifications that the appellant's deceased father had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrilla forces, in the service of the United States Armed Forces. See Tagupa v. McDonald, 27 Vet.App. 95 (2014) (absent evidence of the SERVICE DEPARTMENT'S delegation of authority to determine qualifying service to the [NPRC], VA must request verification from the service department). In light of the Memorandum Decision, the Board finds that remand is warranted so that the AOJ may request verification of the appellant's deceased father's qualifying service from the service department. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of the Army and request verification of the deceased's qualifying service in the Philippine Commonwealth Army, including recognized guerilla forces, in the service of the United States Armed Forces. 

2.  After completion of the above development, the appellant's claim should be readjudicated. If the determination remains adverse to the appellant, she should be furnished with a Supplemental Statement of the Case.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


